                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
ALLAN CABAK,
                                                                     ORDER
                            Plaintiff,
                                                                   18-cv-791-bbc
              v.

JELD-WEN, INC.

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       In an order entered on November 15, 2019, I granted defendant’s motion for

summary judgment with respect to plaintiff Allan Cabak’s claims that his former employer

violated his rights under the Americans With Disabilities Act, the Age Discrimination in

Employment Act and the Occupational Safety and Health Act and dismissed all of plaintiff’s

claims. Dkt. #37. On November 22, 2019, plaintiff filed a letter in which he asks the court

to dismiss his case because he was threatened by an employee of defendant. Dkt. #39. He

also expresses his disappointment that Trent Tobias, one of his former managers, is still

working with defendant and his concerns over defendant’s allegedly illegal employment and

termination practices. Because plaintiff’s letter is dated November 18, 2019, it appears that

he may not have received a copy of the order dismissing his claims before sending the letter

requesting dismissal. In any event, plaintiff’s request is moot because his case already has

been dismissed and there is no further relief that this court can provide him with respect to

his underlying claims.




                                             1
                                      ORDER

     IT IS ORDERED that plaintiff Allan Cabak’s request for court assistance, dkt. #39,

is DENIED.

     Entered this 7th day of January, 2020.

                                              BY THE COURT:


                                              /s/
                                              ________________________
                                              BARBARA B. CRABB
                                              District Judge




                                          2
